Title: From George Washington to John Mitchell, 27 October 1782
From: Washington, George
To: Mitchell, John


                  
                     Dear Sir,
                     Verplanks point 27th Octr 1782
                  
                  By Colo. Walter Stewart I sent you Fourteen half Joes, which appeared by the general statement of our Acct in your letter of the 21st of Augt last to be about the Balle which was due to you—since then I have received your favr of the 19th of Septr inclosing an Acct Currt by wch (allowing the state Paper at 1 for 4) I am yet in arrear £6.9.3 which sum shall be sent to you by the first safe conveyance.  I cannot help informing you however that the person, or persons of whom you purchased the Paint and Oil, has imposed upon me exceedingly, as you will perceive by the following extracts from Mr Lund Washington’s Letters.  "The paint sent by Colo. Mitchell is a very hard bargain & will go but a little way in our work.  It is so thin that it will pour out of the Cask—in short it requires very little Oil to make it of a proper consistency for painting—Casks of the same size which you sent me from York Town (Virginia) would go five times as far" with respect to the Oil, he says "One Tierce of the Oil which you sent from Philadelphia had at least 12 or 15 Gallns of Water in it."  I have no other motive for communicating this matter to you, than merely to bring you acquainted with persons who are capable of such impositions knowing as you do from whom they were purchased—I am perfectly satisfied you did for the best, & I have a grateful sense of the favor you conferred on me in purchasing & forwarding these things to Baltimore.  My complimts to Mrs Mitchell.  I am—Dr Sir Yr Most Obedt & Hble Servt
                  
                  
                     Go: Washington
                     
                  
               